department of the treasury internal_revenue_service washington d c cc dom fs fi p uilc date internal_revenue_service national_office field_service_advice number release date memorandum for district_counsel from deborah a butler assistant chief_counsel field service cc dom fs subject this field_service_advice fsa is a supplement to an earlier fsa dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer b c d e f date date date date date date date date date date date amount amount amount amount issue whether the facts in this transaction should be characterized to better reflect the proper federal_income_tax consequences conclusion there are three alternative ways to characterize this transaction for federal_income_tax purposes facts the field_service_advice that was issued on date presented a comprehensive set of facts only a brief recital of the facts is necessary here on date c a u s_corporation sold computer equipment to b a belgian national and individual for amount b financed this purchase by obtaining loans from e on date b leased the same equipment to c on date b sold his rights to the lease receivables ie the rents to d a u s bank b sold his rights to receive rental income for months until date upon his sale of the rights to rental income b accelerated his income and realized income from the sale in date instead of from date through date b was not subject_to u s federal taxation on date b and the taxpayer which owned all of the stock of f engaged in a purported sec_351 transaction the taxpayer contributed cash to f in exchange for common_stock in f b contributed his interest in the equipment and lease in exchange for preferred_stock in f f claimed depreciation expenses and a sec_1231 loss for the date through date tax years f did not recognize gain from b’s sale of the rents because f was not yet the owner of the equipment accordingly a foreign individual not subject_to u s federal taxation received the income from the rental stream but a u s_corporation took the depreciation_deductions law and analysis a overview in our earlier field_service_advice fsa we stated that the strongest argument against the parties’ tax treatment of the lease-stripping transaction is that it is a sham and thus its form should be disregarded in determining the proper tax treatment in this supplemental fsa we propose a number of possible characterizations of the transaction for you to consider in determining the economic_substance of the transaction while the characterizations in this supplemental fsa are similar to the characterizations described in the sec_482 discussion of the earlier fsa we view these characterizations as alternatives to the sec_482 characterizations as we stated in the prior fsa as part of the sec_482 analysis the sale- leaseback between c and b coupled with the sale by b to d of the right to receive rents from c appears to be a loan of amount from d to c we shall not repeat the earlier analysis concerning sec_482 we revisit the conclusion because it is the starting point in this fsa for determining the substance of the purported transfer of the equipment to f in addition to the characterizations present in the prior fsa we offer three possible characterizations for you to consider as you evaluate the facts and circumstances of this case the purported sec_351 transfer of the equipment to f may be characterized as a sale in which c sold to f the equipment including the right to receive rent a sale in which c sold a residual_interest in the equipment to f or a financing in which f loaned money to c in pursuing an economic_substance argument in this case we also suggest considering recently published revrul_99_14 1999_13_irb_1 where the service concluded that lease-in lease-out transactions do not produce the desired tax result of deductible lease and interest payments because they have no economic_substance according to case law it is also possible that in disregarding b’s role c could be treated as having transferred the property to f in a sec_351 transaction this possibility was discussed in the earlier fsa under issue b the term of the c lease this is similar to the approach taken by the tax_court in 46_tc_363 acq 1967_2_cb_1 and 46_tc_375 acq 1967_2_cb_3 in alstores the taxpayer purchased a building for dollar_figure million paying dollar_figure cash and granting the seller a right to 2½ years’ rent-free occupancy under a leaseback agreement the taxpayer argued that the transaction in substance was a in form the following amounts were paid_by the parties in the various transfers conveyance of a future_interest with the seller reserving to itself a term of 2½ years in the property the tax_court disagreed and concluded that the transaction was in both form and substance a sale_and_leaseback in doing so the court relied in part on certain features of the legal documents that resembled a lessor-lessee relationship the court then determined that the taxpayer’s cost_basis in the property was equal to the cash paid plus the fair_market_value of the lease received and that the taxpayer had taxable rental income in the year_of_sale in the amount of dollar_figure alstores t c pincite in the companion case 46_tc_375 the tax_court determined that the seller in turn had an amount_realized that included the fair_market_value of the lease and had an amortizable_basis in the lease equal to its fair_market_value steinway t c pincite see 80_tc_378 holding that amounts of rental income reserved to the seller are taxable to the buyer of the properties because in substance the amounts were deferred payments of the purchase prices of the properties see also 399_f2d_800 5th cir reaching a similar result where the sales contract between the parties reserved to the seller production payments to be satisfied from an undivided one-tenth of the property’s gross_income until the amount_paid totaled the required contractual amount plus interest consistent with alstores f may be treated as having purchased the equipment from c for the equipment’s fair_market_value including the right to receive rental income during the term of the c lease thus f’s cost_basis would be composed of f’s assumption of the e loan the balloon notes which f would be treated as having issued to c in the sale rather than as having assumed from b and the fair_market_value of the right to receive rents during the term of the c lease which depending on the facts may be approximated by the outstanding principal balance of the installment notes alstores the court held that the buyer who leased the property back to the seller had rental income in the year of the sale equal to the fair_market_value of the lease if the same timing rule applies in the instant case in compare sec_467 granting treasury the authority to promulgate regulations leveling advance rental income sec_1_1273-2 treating payments made by a borrower to a lender other than for property or services provided by the lender as reducing the issue_price of the debt_instrument rather than constituting immediate income to the lender sec_1_446-3 allocating up-front payments on swaps over the term of the swap notice_89_21 1989_1_cb_651 c tax_court in mcculley 18_tc_405 acq 1952_2_cb_1 buyer purchased real_property from the seller and contractually agreed to permit the seller to retain possession of the property for several months following the sale the seller retained all rents collected during this period of retained possession and also paid real_estate_taxes insurance premiums and other expenses of the property during that period similar to alstores the issue was whether the buyer purchased only a remainder_interest in the rental property with the seller retaining there the the legal right to the rental income or whether the buyer purchased the entire property and then assigned the rents to the seller to be applied toward the purchase_price unlike alstores the court in mcculley ashlock concluded that the seller legally retained the rents and that the buyer purchased only a remainder_interest in the property in reaching this decision the court focused on the contracts executed by the parties as well as the fact that the seller retained the benefits_and_burdens_of_ownership of the property during the period that it retained the right to receive the rental income mcculley ashlock t c pincite compare ellison supra distinguishing the result reached in mcculley ashlock based on who the court concluded retained the benefits_and_burdens_of_ownership of the property during the period the seller retained the rental income of the property 67_tc_764 aff’d per curiam 622_f2d_995 9th cir there the buyers purchased an interest in land and depreciable assets subject_to a pre- existing lease the buyers paid dollar_figure for the depreciable assets and attempted to take depreciation_deductions on the assets prior to the termination of the pre- existing lease the court determined that the buyers’ interest in the property was a remainder_interest and that they could not take depreciation_deductions in their dollar_figure investment until their interest became a present one which would occur when the lease terminated similar to mcculley the court focused on the parties’ choice of form in their agreements as well as which party retained the benefits_and_burdens_of_ownership of the depreciable assets see also 87_tc_178 see generally wagner v commissioner tcmemo_1974_42 rev’d 518_f2d_655 10th cir d agreements read in light of the attendant facts and circumstances 24_tc_1124 aff’d 241_f2d_288 9th cir this is a question of fact as evidenced by the written in determining whether a sale of the equipment should be respected the relevant factors are the investor's equity_interest in the property as a percent of the purchase_price renewal or purchase options at the end of the lease_term based on fair_market_value of the equipment whether the useful_life of the property exceeded the lease_term whether the projected residual_value of the equipment plus the cash-flow generated by the rental of the equipment allowed the investors to recoup at least their initial cash investment whether at some point a turnaround was reached whereby depreciation and interest deductions were less than income received from the lease whether the net tax savings for the investors were less than their initial cash investment whether there was the potential for realizing a profit or loss on the sale or release of the equipment whether the documentation was consistent with the substance of the transactions and whether the parties acted in a manner consistent with the purported sale 91_tc_838 the tax_court has said the following factors are neutral in making the determination of ownership in sale-leaseback transactions the existence of a net_lease the absence of significant positive net cash-flow during the leaseback term or rent geared to interest and principal amortization and the use of nonrecourse_liability 89_tc_1229 aff’d in part rev’d in part 909_f2d_1360 9th cir 84_tc_412 but see 69_f3d_982 9th cir distinguishing transaction with economic_substance from sham transactions in which nonrecourse notes were a significant part of the transaction 899_f2d_905 10th cir w hen lack of cash_flow is created by extraordinary management fees and inflated purchase prices any element of neutrality rapidly dissipates case development hazards and other considerations recharacterizing the form of this transaction presents certain litigating hazards and requires additional factual development additional facts to develop include all communication between c the taxpayer and f in addition to the case development recommended in the prior fsa in this case please call if you have any further questions by ___________________ joel e helke branch chief financial institutions products branch field service division
